United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2975
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Oscar Lamar Mims

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: April 19, 2017
                               Filed: May 1, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       A jury found Oscar Lamar Mims guilty of conspiring to possess with intent to
distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The
district court,1 sentenced Mims to 120 months in prison. Mims’s counsel has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing the sufficiency of the
evidence, the reasonableness of the sentence, and the effectiveness of counsel.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       The challenge to the sufficiency of the evidence fails in part because the jury
heard numerous recorded telephone conversations related to a network of individuals
involved in the distribution of heroin, and some of the calls established Mims’s
knowing participation in purchasing heroin for redistribution. See United States v.
Ramirez, 362 F.3d 521, 524 (8th Cir. 2004) (standard of review); United States v.
Peeler, 779 F.3d 773, 776 (8th Cir. 2015) (evidence of multiple sales of drugs
sufficient to establish conspiracy where defendant was a party to one or more
wiretapped conversations discussing aspects of heroin business, and indicating
speaker’s knowledge and involvement in common drug-distribution scheme). Mims
received the statutory minimum sentence, and there is no indication in the record that
the sentence is unreasonable. See United States v. Feemster, 572 F.3d 455, 461-64
(8th Cir. 2009) (en banc). Ineffective-assistance claims are usually best left for
proceedings under 28 U.S.C. § 2255, where the record can be developed as needed.
See United States v. Davies, 583 F.3d 1081, 1091 (8th Cir. 2009). An independent
review of the record reveals no nonfrivolous issue for review. See Penson v. Ohio,
488 U.S. 75, 80 (1988).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-